Citation Nr: 0821206	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from June 1973 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the Manchester, New 
Hampshire, RO assumed jurisdiction.   

The veteran testified at a video conference hearing before 
the undersigned in February 2008.  A transcript of that 
hearing is associated with the claims file.  


FINDING OF FACT

The veteran's left total knee replacement residuals are not 
shown to be manifested by severe weakness or severe painful 
motion, nor is extension limited to 30 degrees, nor is there 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
knee disorder status post total knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code (DC) 5055 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

A November 2006 letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
the October 2007 Supplemental Statement of the Case (SSOC) 
after sending the above notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran received Dingess notice in November 
2006, including as it relates to the downstream effective 
date element of his claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the notice provided in November 
2006 did not cover all of the elements required by the recent 
Vazquez-Flores decision.  Nonetheless, the veteran was not 
prejudiced in this instance, as the notice suggested types of 
evidence, including both medical and lay evidence that could 
support the veteran's claim for increase.  The veteran 
received notice of and reported for the April 2006 VA 
examination, the results of which paralleled the relevant 
diagnostic criteria.  Further, the veteran was also given the 
specific rating criteria in the October 2006 Statement of the 
Case, with subsequent readjudication in the October 2007 
SSOC, which serve to render any pre-adjudicatory notice error 
non-prejudicial.  All of these factors combined demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.

Similarly, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.  Specifically, the 
veteran provided oral testimony in February 2008 regarding 
the increased severity of his left knee disability.  He also 
discussed limitation of function, the frequency of pain and 
the effects of the symptomatology on his everyday life.  This 
same worsening of the disability and the effect of that 
worsening on the veteran's daily life was also presented in 
the veteran's October 2006 substantive appeal (VA Form 9).  
The Board is satisfied that he had actual knowledge of what 
was necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination.  Based upon 
the foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.

The Board notes the veteran's argument that the April 2006 VA 
examination was inadequate.  See VA Form 21-4138 dated in 
November 2006.  However, a review of this VA examination 
shows the examiner elicited substantial information regarding 
the veteran's medical history and current symptoms and 
completed an objective examination of him.  In fact, the 
findings reported appear to be adequate, and there is nothing 
in the April 2006 VA examination report that leads the Board 
to believe the examination was less than adequate.  The Board 
also notes that the 2006 VA examination was performed by a 
physician's assistant, but nothing suggests that the examiner 
was not competent to perform the required examination and 
testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1)).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Following the veteran's left knee replacement and the 
temporary 100 percent evaluation afforded under DC 5055, the 
Board notes that the evaluation for the left knee has been 
rated at 30 percent, effective April 1, 2006.  

Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 100 
percent rating.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71, DC 5055.  The 
minimum rating assigned will be 30 percent.

Under DC 5256, favorable ankylosis of the knee, ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5261 provides for a 40 percent rating where extension of 
the leg is limited to 30 degrees and a 50 percent rating 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  [The Board notes that the current 30 percent rating 
is the maximum rating available under DC 5260, limitation of 
flexion of the leg.  38 C.F.R. § 4.71a, DC 5260.]

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5262 (impairment of the tibia and fibula) provides a 40 
percent rating for nonunion of the tibia and fibula with 
loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 
5262.

Factual Background

On VA examination in April 2006, the veteran reported having 
pain, weakness, and stiffness in the left knee with a limited 
range of motion; however, he denied using crutches, brace or 
crane.  He reported having additional limitation of motion of 
50 percent during flare-ups.  His knee condition did not 
effect his occupation because he was unemployed.  He stated 
that he was going to school full time and that the knee did 
not have any effect on his daily activities.  He denied 
having any physical activities.  

On clinical evaluation, range of motion of the left knee was 
0-74 degrees without any pain on motion.  There was no 
ankylosis.  It was noted that there was no loss of motion 
following repetitive use.  There was also no painful motion, 
weakness, instability, abnormal movement or guarding of 
movement.  The left knee was very stable.  X-rays showed 
total knee replacement without acute abnormality.  There was 
no loosening of the prosthesis and the femoral and tibial 
prothesis components were in the proper position.  The 
diagnosis was status post left knee total replacement.  

Analysis 

Upon review, the Board finds that the veteran's left knee 
disability does not warrant a higher rating.  The 2006 VA 
examination indicated that the veteran had no pain in the 
left knee on motion.  It was further found that there was no 
weakness in the left knee.  These finding are simply not 
consistent with the requirements for a 60 percent rating 
under Code 5055, which requires severe painful motion or 
weakness in the affected extremity.  

The Board also finds that a higher rating is not warranted 
under DCs 5256, 5261, or 5262.  Initially, the Board notes 
that the April 2006 VA examination showed that the veteran 
had full extension in the knee (i.e., to 0 degrees).  
Therefore, a higher rating is not warranted under DC 5261.  
In addition, while there is some limitation of flexion of the 
left knee, it is clear that the left knee is not ankylosed to 
any degree.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not immobile.  
In fact, the 2006 VA examiner specifically stated that the 
left knee was not ankylosed.  As such, a higher rating under 
DC 5256 is not warranted. 

The criteria have also not been met for a 40 percent rating 
under DC 5262, which requires nonunion of the tibia and 
fibula with loose motion requiring a brace.  X-rays of the 
left knee taken during the 2006 VA examination indicated that 
the tibial prothesis component was in the proper position.  
The examination also noted that the veteran did not use 
brace.  The Board points out that the veteran testified in 
the same regard during his February 2008 hearing.  See 
hearing transcript, page 8.  

As the 2006 VA examination showed that the veteran did not 
have any instability or arthritis in the left knee, separate 
ratings for instability and arthritis with limited or painful 
motion are not warranted. VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Although the veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that an increased 
evaluation is not warranted.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
2006 VA examiner specifically stated that there was no loss 
of motion with repetitive use and no painful motion or 
weakness of the knee.  Therefore, although it has no reason 
to doubt that the veteran's left knee disability is 
productive of pain, the Board is unable to identify any 
clinical findings which would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under these circumstances, the Board finds no basis exists 
for the assignment of a rating in excess of 30 percent for 
the veteran's left knee disability.  As the preponderance of 
the evidence is against the claim, there is no doubt to be 
resolved in the veteran's favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
On the contrary, the veteran reported that he left his last 
job as a result of his Parkinson's disease, not his service-
connected left knee disability.  Accordingly, in the absence 
of the matter being raised by the veteran or adjudicated by 
the RO, the Board will not address the veteran's entitlement 
to an extraschedular rating.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the event the veteran believes 
consideration of an extraschedular rating for any of his 
service-connected disability is in order because it presents 
an exceptional or unusual disability picture, he may raise 
this matter with the RO.


ORDER

Entitlement to an  evaluation in excess of 30 percent for 
residuals of a left total knee replacement is denied.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


